DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/20 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-15, 18, and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
The issue of a lack of adequate written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.
Re Claims 1 and 12: The limitations, “micro-text” and “micro-mirror” have neither been described with sufficient particularity nor are conventional in the art or known to one of ordinary skill in the art.  The terms, “micro-text” and “micro-mirror” are merely mentioned in the specification and/or the original claim as one of the several effects provided by the security device, without further description.
Re Claims 22-24, and 25: The limitation, “oscillation zone,” has neither been described with sufficient particularity nor is conventional in the art or known to one of 
Re Claims 23 and 25: The limitation, “two strips of material belonging to the security device,” has neither been described with sufficient particularity nor is conventional in the art or known to one of ordinary skill in the art.  The limitation, “two strips of material belonging to the security device,” lacks support in the original disclosure such that one skilled in the art would recognize that the applicant had possession of the claimed invention.  Figure 1 seems to illustrate two groups of materials belong to the security device.  However, these are NOT described in the specification and/or labeled in the drawing to be “two strips of material belonging to the security device.”
Claims 2, 4-11, 13-15, and 21 are non-compliant at least due to dependency on the non-compliant base claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-15, 18, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claims 1 and 12: The limitations, “micro-text” and “micro-mirror” are indefinite.  The terms, “micro-text” and “micro-mirror” are mentioned in the specification and/or the original claim as one of the several effects provided by the security device; however, the specification and/or the original claim neither define nor describe “micro-text” and “micro-mirror.”
Re Claims 22-24, and 25: The limitation, “oscillation zone,” are indefinite.  The term, “oscillation zone,” is mentioned in the specification and labeled in Fig. 1 but has neither been defined nor described.  Only the spatial relationship of the oscillation zone with respect to the machine readable indicia is mentioned in the specification and illustrated in Fig. 1 but adequate definition and description about the oscillation zone itself is lacking.
Claims 2, 4-11, 13-15, and 21 are indefinite at least due to dependency on the indefinite base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 2, 4-10, 12-15, 18 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by STEWART (WO 2016063050 A1).
Re Claim 1: STEWART discloses a security feature comprising: 
a substrate (figs 1-4: 11, 12) comprising a first surface (figs 1-5: 13); 
a security device comprising at least one strip of material (figs 1-5: 17, Page 11 ll 5+: The security additive 17 comprises… a plurality of security fibres, Page 11 ll 23+: the security fibres may be formed of paper strips) providing one or more of a holographic, micro-optic, micro-text, micro-mirror, or optically variable effect (Page 4: The security fibres are dyed, printed upon and/or coated with suitable chemical compositions to provide coloured, metallic, photochromic, iridescent, luminescent, fluorescent, infrared transmitting and/or the like effect.); and 
a machine readable indicia (figs 1, 4, & 5: 18, Page 13: The security deposit 18 preferably forms one or more shapes, patterns, or other indicia visually recognisable to a user or machine readable.  For example, the security deposit 18 may form a logo, picture, code, letters, numbers, symbols and/or other such elements.) associated with a characteristic signal,
wherein the security device is integrated with the substrate such that the security device contacts the first surface of the substrate and a portion of the security device is exposed (figs 1-5: 17), and
wherein the machine readable indicia is affixed to the exposed portion of the security device and an exposed portion of the first surface of the substrate (figs 1, 4, & 
Re Claim 2: STEWART discloses the security feature of claim 1, wherein the substrate is a polymeric substrate, a paper substrate (Page 6: security paper 10), or a combination thereof.
Re Claim 4: STEWART discloses the security feature of claim 1, wherein the security device comprises one or more of a stripe or a foil (Page 21: a stripe of the security additive 17).
Re Claim 5: STEWART discloses the security feature of claim 1, wherein the machine readable indicia comprises one or more of a visible, infrared (IR), ultraviolet (UV), or magnetic signature that is detectable (figs 1, 4, & 5: 18, Page 13: The security deposit 18 preferably forms one or more shapes, patterns, or other indicia visually recognisable).
Re Claim 6: STEWART discloses the security feature of claim 1, wherein the machine readable indicia is associated with at least two detectable characteristic signals (figs 1, 4, & 5: 18).
Re Claim 7: STEWART discloses the security feature of claim 1, wherein the security device is integrated with the substrate as one or more of a windowed security device or an exposed security device (figs 1-5: 17).
Re Claim 8: STEWART discloses the security feature of claim 1, wherein the machine readable indicia comprises one or more of a pattern, text, number, symbol, diagram, design or a combination thereof (Page 13: The security deposit 18 preferably 
Re Claim 9: STEWART discloses the security feature of claim 1, wherein at least one of the machine readable indicia is coupled to the security device (figs 1, 4, & 5: 18, Page 14: the security deposit 18 at least partially overlies the predetermined region of security additive 17. Thus the security additive and security deposit 18 may be in contact with one another.) such that harvesting of the security device removes at least a portion of the machine readable indicia or changes the characteristic signal of the machine readable indicia.
Re Claim 10: STEWART discloses the security feature of claim 1, wherein the machine readable indicia is coupled to the security device by a printing process selected from a group comprising intaglio, offset, screen, and letterpress printing process (Page 13: The security deposit 18 is preferably provided in one or more regions on the first surface 13 of the first layer 11, preferably in the form of printed ink).
Re Claim 12: STEWART discloses a method of producing a security feature comprising: 
providing a substrate (figs 1-4: 11, 12), the substrate comprising a first surface (figs 1-5: 13); 
integrating a security device (figs 1-5: 17) with the substrate such that the security device contacts the first surface of the substrate and a portion of the security device is exposed; and 

Re Claim 13: STEWART discloses the method of claim 12, wherein affixing the machine readable indicia to the security device is performed by a printing process selected from a group comprising intaglio, offset, screen, or letterpress printing process (Page 13: The security deposit 18 is preferably provided in one or more regions on the first surface 13 of the first layer 11, preferably in the form of printed ink).

Re Claim 15: STEWART discloses the method of claim 12, wherein the machine readable indicia comprises an ink having an IR, UV, or magnetic signature that is detectable (figs 1, 4, & 5: 18, Page 13: The security deposit 18 preferably forms one or more shapes, patterns, or other indicia visually recognisable).
Re Claim 18: STEWART discloses use a manufactured product comprising the security feature of claim 1, wherein the manufactured product is selected from a high security product or a high value product (Page 16: the security paper 10 may be used to form a security document 20, particularly passports. However, the security document 20 may be any other suitable document of value. In particular, the security document 20 may be a banknote, cheque, certificate, passport, passport page, identification card or drivers licence.).
Re Claim 21: STEWART discloses the security feature of claim 1, wherein the machine readable indicia has a least one dimension except for the least one dimension being 2mm of greater.  
it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to modify the at least one dimension of the machine readable indicia, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over STEWART (WO 2016063050 A1) in view of Crane (US 20070273143 A1).
Re Claim 11: STEWART discloses the security feature of claim 1.
However, STEWART does not disclose that the security device comprises an arrangement of focusing elements and an arrangement of image icon elements, wherein the arrangement of focusing elements are disposed relative to the arrangement of image icon elements such that a synthetic image is provided when at least portions of the arrangement of image icon elements are viewed through at least portions of the arrangement of focusing elements.
Crane however discloses that the security device comprises an arrangement of focusing elements (figs 2 & 3: 20) and an arrangement of image icon elements (figs 2 & 3: 22), wherein the arrangement of focusing elements are disposed relative to the arrangement of image icon elements such that a synthetic image is provided when at least portions of the arrangement of image icon elements are viewed through at least portions of the arrangement of focusing elements (p70: allowing a synthetic image (i.e., a second synthetic optical image) to be projected through the lens array.).

Re Claims 22 ad 24: STEWART discloses the security feature of claim 1 and the method of claim 12, wherein the machine readable indicia is disposed to cover a zone (figs 1-5: 18).
However, STEWART does not disclose that the zone is an oscillation zone.
Crane however discloses that the zone is an oscillation zone (p54: Considering possible visual effects,… projects one or more images that:  p58: iv. oscillate between a spatial plane deeper than the thickness of the film structure and a spatial plane above a surface of the film structure  p62: The appearance of oscillating between a spatial plane deeper than the thickness of the film structure and a spatial plane above a surface of the film structure).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate the teaching of Crane in the security feature and the method of STEWART for the purpose of making counterfeiting more difficult.
Re Claims 23 ad 25: STEWART modified by Crane discloses the security feature of claim 22 and the method of claim 24, wherein the oscillation zone comprises an area on the first surface of the substrate including at least two strips of material belonging to the security device (figs 1-5: 17, Page 11 ll 5+: The security additive 17 comprises… a 

Response to Arguments
Applicant’s arguments have been considered but moot due to new ground of rejection in part and not persuasive in part.
Applicant argues that ‘there is no disclosure or suggestion that STEWART’s fibers provide “one or more of a holographic, micro-optic, micro-text, micro-mirror, or optically variable effect,” as recited by Claim 1. Rather, Stewart enumerates a set of visual effects, such as luminescence or fluorescence, which has no overlap between the optical or physical properties of the "strip" recited by Claim 1.’
The claim language, “one or more of a holographic, micro-optic, micro-text, micro-mirror, or optically variable effect,” compromises optional limitations.  One of the optional limitations, “optically variable effect,” is quite broad.  
Examiner would argue that at least iridescent and/or fluorescent effects satisfy the limitations of the optically variable effect.
	New rejections are made on claims 22-25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971.  The examiner can normally be reached on M-F 9:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAE W KIM/Examiner, Art Unit 2887  


/THIEN M LE/Primary Examiner, Art Unit 2887